84 U.S. 409 (1873)
17 Wall. 409
REED
v.
GARDNER.
Supreme Court of United States.

*410 Messrs. Carlisle and McPherson, for the plaintiffs in error.
Mr. W.W. Boyce, contra.
*411 Mr. Justice HUNT delivered the opinion of the court.
It has been frequently held by this court, that in passing upon the questions presented in a bill of exceptions, it will not look beyond the bill itself.[*] The pleadings, and the statements of the bill, the verdict, and the judgment, are the only matters that are properly before the court. Depositions, exhibits, or certificates not contained in the bill, cannot be considered by the court. The case of Flanders v. Tweed, was exceptional. The court intend to adhere to this practice.
Under this rule there is then nothing whatever in the present case for the court to pass upon.
It is impossible upon a record such as this is, that we should know whether the charge is correct or erroneous, or whether the refusals to charge as requested were justified, or whether they were improper.
As already said, there is absolutely nothing presented to this court for consideration.
JUDGMENT AFFIRMED.
NOTES
[*]  Norris v. Jackson, 9 Wallace, 125; Lincoln v. Claflin, 7 Id. 136; Leftwich v. Lecanu, 4 Id. 187; Russell v. Ely, 2 Black, 580.